DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Response to Amendment
Receipt of Applicant’s Amendment, filed 04/25/2022, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1 in view of Pell; Barney (“Pell”) US 20090063472 A1.

Regarding claim 1, Mohan teaches A computer-implemented method for semantic searching, the method comprising: 
receiving a query, the query comprising one or more search concepts as The search engine accepts search text, analyzes the text for concepts and retrieves objects represented by those concepts (col. 4 lines 18-21);
determining a semantic type from a plurality of semantic types for each of the one or more search concepts as a concept grouping 600 that employs four levels where each level denotes a conceptual manner by which the concepts are related--meaning words 610, synonyms 620, related words 630, and user-entered words 640, although more than or fewer than four levels could be used (col. 12, lines 6-21 and Fig. 7); 
analyzing the one or more search concepts to determine one or more relationships associated with the one or more search concepts as The user can input one or more phrases each within double quotes (or other identifiers) and the engine will capture and store each of them as a multi-word concept. In one embodiment, multi-word concepts are given as much weight or weightage as a proper noun for part-of-speech (i.e., relationships) (col. 11, lines 54-58).
For every word extracted, part of speech will be determined based on grammar look-up. In one embodiment, a proper noun will be given the highest weightage W(wordi), a verb will be given lowest weightage, and a polysemy word will be given medium weightage (col. 11, lines 35-39-relationship).
First, the search engine parses the user-entered search text to capture a seed concept or seed concepts of the entered text (step 701). The search engine then determines whether at least one of the captured concepts are available as a key concepts associated with an object in the relational database tables (step 720). The process is repeated for all seed concepts entered (col. 19, lines 17-24); and
determining one or more search results from a corpus based at least in part on the one or more relationships and the one or more search concepts as The objects returned as results for the object concept based search are then scored according to the following algorithm. The scores for the individual key concepts that contributed to the search are averaged for each object returned. If the search was performed by using a combination of key concepts and seed concepts, the number of hits for the seed concepts are then divided by the total number of hits picked up for all seed concepts in the document to determine how much the seed concept actually contributed to the concept of the document (col. 19, lines 32-44),
wherein each of the one or more search results includes one or more concepts relevant to the query as the approach illustrated in the FIG. 2 embodiment includes a search capability but returns objects with a concept, not keyword, match and advantageously returns relevant unstructured objects having a conceptual match to the search text even if the text of the returned object does not contain any of the search words (col. 5, line 64 – col. 6, line 2 and col. 19, lines 32-44).
displaying the one or more search results to a user as The objects returned as results for the object concept based search are then scored according to the following algorithm (col. 19, lines 32-34).
Mohan does not explicitly teach wherein display the one or more search results to the user comprises providing a visual indicator highlighting the one or more concepts in the one or more search results to identify a relevance of the one or more search results to the query. 
Pell; however, teaches the step of:
wherein display the one or more search results to the user comprises providing a visual indicator highlighting the one or more concepts in the one or more search results to identify a relevance of the one or more search results to the query as Further, regions mapped to the matched semantic representations may be emphasized when presented to the user... By way of example, the search result 425 includes a full sentence of content extracted verbatim from a document. A region 430, targeted by mapping a matching semantic representation to the content, includes a sequence of words 435. In this instance, the sequence of words 435 is contiguous; however, in other instances, the sequence of words may be disconnected. Further, the sequence of words 435 included within the highlighted region 430 is emphasized in the form of an answer ("Clinton criticized Obama") that is relevant to, and satisfies, the query, which is in the form of a question ("who criticized obama"). In other instances, emphasized words may be judged as relevant, even though they don't comprise a direct answer to the query ([0072, 0070, 0009 and 0017] and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pell’s teaching would have allowed Mohan’s to emphasize the relevant search results by highlighting the results that are relevant to or satisfy the query.
	
Regarding claims 2, 12, and 17, Mohan further teaches wherein determining the one or more relationships associated with the one or more search concepts comprises:
 tokenizing the one or more search concepts as First, the search engine parses (i.e., tokenizing) the user-entered search text to capture a seed concept or seed concepts of the entered text (step 701) (col. 19, lines 18-20); and 
determining the one or more relationships based at least in part on a token distance between each search concept in the one or more search concepts as The scores for the individual key concepts that contributed to the search are averaged for each object returned. If the search was performed by using a combination of key concepts and seed concepts, the number of hits for the seed concepts are then divided by the total number of hits picked up for all seed concepts in the document to determine how much the seed concept actually contributed to the concept of the document. This figure is then added and averaged with the average score for the key concepts to arrive at a relevancy score for the object as pertains to this particular search (col. 19, lines 34-44 and col. 11, lines 35-39-relationship).
The analysis and categorization engine 200 advantageously determines if each extracted concept is in the known concept groupings (step 930) and generates a vector representation of the object where each dimension corresponds to a seed concept (step 940). The known concept groupings utilized may be different for different users or groups for the same unstructured object. Advantageously but optionally, the analysis and categorization engine 200 assigns a weight to each vector dimension so that more important concepts may be given greater consideration (step 950). For example, weight (i.e., distance) may be assigned based on the frequency of occurrence of that concept in the object (col. 13, lines 51-63).

Regarding claims 3, 13, and 18, Mohan further teaches wherein determining the one or more relationships based at least in part on a token distance between each search concept in the one or more search concepts comprises: analyzing the one or more search concepts based on a determination that the token distance is within a threshold token distance as For example, threshold value in the range of 25% to 35% may typically be encountered, but are not limited to this range. More particularly, the threshold value range may have any upper and lower bound and be any range (col. 18, lines 30-33).

 Regarding claim 10, Mohan further teaches wherein the corpus does not include relationship annotations as One illustrative example is: Category name: Golf The user uploads a number of documents or information items (or identifies references to documents or other information), such as, for example, web sites on Golf game, U.S. open, British open, Australian open and TPC tour; books, periodicals, or publications; or other sources of information which would provide descriptive input for a golf category (col. 8, lines 51-59).

Regarding claim 11, the claim recites a system with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 16, the claim recites a computer program product with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1 and Pell; Barney (“Pell”) US 20090063472 A1 as applied to claims 1, 11, and 16 in view of Chaudhri; Imran N. (“Chaudhri”) US 20130117046 A1.
Regarding claims 4, 14, and 19, Mohan further teaches wherein determining the one or more relationships based at least in part on a token distance between each search concept in the one or more search concepts comprises:  as Through a user interface 1015, the user can set thresholds to capture exceptions. Concepts that exceed a pre-specified threshold within a category will be marked for exception reporting (col. 23, lines 43-45 and Fig. 10).
In another embodiment, the exceptions are selected from the set of exceptions consisting of hit count, normalized hit count, new concepts, absent or deleted concepts, and combinations thereof (col. 38, lines 54-57).
Mohan and Pell do not explicitly teach “discarding the concept”.
Chaudhri; however, teaches “discarding the concept” as Conversely, if the distance is greater than a threshold, then the clustered reconciled medical information is excluded (i.e., discard) from a presentation cluster prepared for the user [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chaudhri’s teaching would have allowed Mohan-Pell’s to retrieve the most relevant concepts by excluding the concepts above the pre-specified threshold.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1 and Pell; Barney (“Pell”) US 20090063472 A1 as applied to claims 1, 11, and 16 in view of Franceschini; Michele M.(“ Franceschini”) US 20170161619 A1.

Regarding claim 7, Mohan and Pell do not explicitly teach wherein the corpus comprises a medical corpus.
Franceschini; however, teaches wherein the corpus comprises a medical corpus as Another option for deriving concept sequences with text would be to process the original source text by a filtering process that retains only the parts of the text relevant to a specific theme. For example, if the original source text consists of a collection of medical documents, a search procedure can be applied to identify and retrieve only the documents containing the word “cancer.” The retrieved documents are taken as the theme-restricted collection for deriving the concept sequences [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Franceschini’s teaching would have allowed Mohan-Pell’s to provide a means to perform a concept search in a medical field by providing a collection of medical documents to the search system.

Regarding claim 9, Mohan and Pell do not explicitly teach wherein the corpus comprises a plurality of annotated concepts.
Franceschini; however, teaches wherein the corpus comprises a plurality of annotated concepts as To provide another illustrative example of the concept sequence identifier process, the concept sequence identifier 12 may be configured to generate concept sequences using concept annotations created by two or more different annotators, where each annotator uses its chosen set of names to refer to the collection of concepts included in a text source. For example, one annotator applied to a text source may mark up all occurrences of the concept of “The United State of America” as “U.S.A.”, whereas another may mark it up as “The United States” [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Franceschini’s teaching would have allowed Mohan-Pell’s to gather related key concepts by providing annotations from different annotators.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan; Rengaswamy (“Mohan”) US 7194483 B1, Pell; Barney (“Pell”) US 20090063472 A1 and Franceschini; Michele M.(“ Franceschini”) US 20170161619 A1 as applied to claims 7 and 9 in view of McNair; Douglas S. (“McNair”) US 10446273 B1.
Regarding claim 8, Mohan, Pell and Franceschini do not explicitly teach wherein displaying the one or more search results to the user comprises: removing identifying data associated with the one or more search results, wherein identifying data comprises patient identifying information.
McNair; however, teaches removing identifying data… wherein identifying data comprises patient identifying information as In some embodiments, interaction-activity including queries, selections, recommendations, preferences, use-behavior, and patient information associated with the interaction is received and processed. In some embodiments, the received patient information is de-identified. In some embodiments, the processed information is structured or mapped, if necessary, such as by a mapping service 3100, and stored in a population health database, where it may be used for providing other services described herein, such as providing recommendations to a caregiver based on learned knowledge from data involving similar patients (col.18, lines 15-25).
 Some embodiments further comprise a store component that stores the second set of information in a health records database, wherein identifying information is removed from the second set of information thereby forming de-identified information (col. 63, lines 17-20 and col. 33, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because McNair’s teaching would have allowed Mohan-Pell-Franceschini’s to protect patient’s personal information by removing the information from the results.

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/25/2022 have been considered but are moot in view of a new ground of rejection.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/           Primary Examiner, Art Unit 2164